Citation Nr: 1452100	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  07-35 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from July 1978 to August 1978 and from October 1979 to February 1980 with additional service in the Indiana National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the Veteran's claim.

In a November 2010 decision, the Board denied service connection for hepatitis C.  
The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 Order, the Court granted a Joint Motion for Remand and remanded the matter for proceedings consistent with the Motion which included vacating the November 2010 Board decision.  In October 2011, the Board remanded the claim for further development.

The Board's review includes the paper and electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has raised two new theories of entitlement for hepatitis C: (1) it is due to an unsanitary in-service dental treatment in which a tooth was extracted and he was allegedly exposed to blood; and (2) his complaint of sleepiness at a December 1979 physical examination and his symptoms of nasal congestion, frontal headache, and non-productive cough on December 19, 1979, that were diagnosed as an upper respiratory infection were initial manifestations of hepatitis C.  A VA medical opinion addressing these contentions is necessary.

The AOJ should ask the Veteran to identify all dental treatment before and after his periods of active service from July 1978 to August 1978 and from October 1979 to February 1980 and attempt to obtain any identified records.

In light of the fact that the claim is being remanded for other reasons, the AOJ should afford the Veteran another opportunity to authorize the release of the treatment records of B.R., M.D., as well as authorizing the release of all additional treatment records from P.K., M.D, since August 2006.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify all treatment for his hepatitis C and all dental treatment dental treatment before and after his periods of active service from July 1978 to August 1978 and from October 1979, and obtain any identified records.  The AOJ should attempt to obtain all treatment records from B.R., M.D. and all additional records from P.K., M.D. from August 2006 to the present.

2.  Thereafter, the AOJ should have a VA medical professional review the claims file and prepare a medical opinion report.  The claims file must be made available to the medical professional in conjunction with the preparation of the medical opinion report.  The medical professional must indicate that the claims file was reviewed in conjunction with the preparation of the medical opinion report.  The medical professional should address the following:

Whether it is at least as likely as not (50 percent or greater) that the hepatitis C is related to (1) an unsanitary in-service dental treatment in which a tooth was extracted and the Veteran was allegedly exposed to blood; and (2) his complaint of sleepiness at a December 1979 physical examination and his symptoms of nasal congestion, frontal headache, and non-productive cough on December 19, 1979, that were diagnosed as an upper respiratory infection.

A clear rationale for the opinion would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the medical professional should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, the AOJ must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



